Wright, J.
This judgment must be affirmed. If it be granted that in some cases that may be supposed a general denial of an adversary’s pleadings might not be good on demurrer, or that a motion for a more specific denial might prevail, yet in the case before us we are,not prepared to say that the denial was so fatally defective as that the petition was to be taken as true.
The pleas .in the nature of pleas “in confession and avoidance” did not destroy the force and effect of the preceding general denial. The burden of proof was still on the plaintiff. Grash v. Sater et al, 6 Iowa 301.1
Judgment affirmed.

. Followed in Shannon v. Pearson 10 Iowa 588.